Citation Nr: 0512091	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, either 
directly or as secondary to the veteran's service-connected 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The veteran initially requested a hearing before the Board.  
In July 2004, the veteran withdrew his request in writing. 


FINDING OF FACT

The veteran's hypertension has been causally related to his 
service-connected post-traumatic stress disorder.  


CONCLUSION OF LAW

The veteran's hypertension is proximately due, to or the 
result of, his service-connected post-traumatic stress 
disorder.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. § 3.159(c) (2004).  As 
will be discussed below, the Board finds that service 
connection for hypertension is warranted.   As such, a 
discussion of the VCAA is not needed.

Service Connection

The veteran contends that he is entitled to service 
connection for hypertension because he was told he had high 
blood pressure in service and then was treated for it shortly 
after leaving service.  Alternatively, he contends that the 
disorder is due to his service-connected post-traumatic 
stress disorder (PTSD).  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within one year 
after separation from service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Hypertension is a chronic disease subject to 
presumptive service connection.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Alternatively, secondary service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The Board notes that the veteran is in receipt of the Combat 
Action Ribbon as a direct result of engaging in combat with 
the enemy during the Vietnam War.  The veteran's combat tour 
of duty in Vietnam was from January 1969 to January 1970.  In 
the case of such combat veterans, the Secretary shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  The 
Board notes that the reasoning behind this provision is that 
records are not able to be kept and controlled as easily and 
efficiently during times when the service member is in the 
field participating in combat.  See Arms v. West, 12Vet. 
App. 188, 197 (1999). 

However, pertinent case law also provides that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability and that the 
veteran is required to meet his evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996). 

In this case, the veteran does not contend that he was 
diagnosed with hypertension while fighting in combat.  In 
fact, he contends that he was told by Navy Corpsmen at two 
separate reenlistment examinations prior to his combat 
service (in October 1960 and January 1966) that he had high 
blood pressure.  Thus, his status of being a combat veteran 
is immaterial to this claim.  

The record well documents that the veteran has a current 
disability of hypertension.  The earliest notation is in 
December 1988, in the context of treatment for an unrelated 
disorder, at which time his blood pressure was noted to be 
156/97.  Subsequent to that, in November 1994, there is a 
private treatment record indicating the veteran was in for a 
refill of his hypertension medication.  

As the veteran has a current disability, the question remains 
whether there was an incident in service that has been 
medically linked to his current hypertension, or whether his 
hypertension is proximately due to, or the result of, his 
PTSD.  

Service medical records, to include both reenlistment 
examinations and the veteran's separation exam, are negative 
for complaint, diagnosis, or treatment of hypertension or 
associated symptoms.  Without such an event, direct service 
connection is not warranted.  

The Board notes that presumptive service connection for a 
chronic disease is not warranted either.  The first 
documented instance of hypertension is, at the earliest, in 
December 1988, when the veteran had a blood pressure reading 
of 156/97.  This is nearly 18 years after separation from 
service.  Therefore, the presumption does not apply.

Regarding the issue of secondary service connection, the 
veteran's treating physician submitted an opinion, dated in 
January 2003, in which he noted the veteran's service-
connected disability of PTSD.  He then opined that the 
veteran's hypertension is "probably related to his post-
traumatic stress," specifically stating that hypertension is 
closely associated with stress syndrome.  The Board finds 
this to be medical evidence that the veteran's hypertension 
is proximately due to, or the result of, his service-
connected PTSD.  There is no competent, contradictory 
evidence in the record.  Therefore, secondary service 
connection is warranted.


ORDER

Entitlement to service connection for hypertension as 
secondary to the service-connected post-traumatic stress 
disorder is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


